Bates, Judge,
delivered the opinion of the court.
This case is very much like the case of Tayon v. Ladew, in which our opinion is given at this term, which covers nearly all the questions necessary to be decided in this case.
In that case the plaintiffs claimed solely a confirmation by the act of 1812, without survey. In this case the plaintiff claimed a confirmation by the act of 1812, and also a confirmation by the act of 1816 and survey thereunder.
It was urged by the appellant in this case that the defendants, or one of them, was tenant in common with the plaintiff, and therefore that the plaintiff could not sue without having made a previous demand for possession.
*212The answer states that the defendants held the premises “ adversely against all persons.” Their adverse holding thus appearing, it was unnecessary for the plaintiff to show a demand of possession.
The other judges concurring,
judgment affirmed.